Mr. Justice Baker delivered the opinion of the court. The defendant offered no evidence and the case, on the merits, presents only the question whether the evidence on the part of the plaintiff is sufficient to sustain the finding and judgment. We think that the verbal promise of the defendant of August 8, that he would pay for the presses if Wollgren did not, was in substance a promise to pay the debt of another and within the Statute of Frauds. The written proposal of plaintiff of August 14 was to sell to Wollgren the presses at $475, to be paid in a 60 day note of Wollgren indorsed by Sharp. This proposal was accepted by Wollgren and Sharp in writing, and afterwards the presses were delivered by plaintiff to Wollgren. The assent of Sharp to plaintiff’s proposal is shown by his acceptance of it, and he thereby promised plaintiff that it should receive in payment for said presses Wollgren’s note endorsed by Sharp. The sale was not complete until the presses were delivered and the delivery of the presses to Wollgren, after the acceptance of the proposal by Sharp, was a sufficient consideration for Sharp’s promise to plaintiff. The term of credit had expired when this suit was brought, and plaintiff could recover the price of the presses, as damages for the breach of the special contract for payment in an endorsed note. Dunsworth v. Wood Machine Co., 29 Ill. App. 23; Hanna v. Mills, 21 Wend. 90; Worthy v. Jones, 11 Gray, 168. The cause of action proved is not accurately set forth in plaintiff’s “Statement of Claim,” but we do not think that the defendant was prejudiced thereby, or that for that reason the judgment should be reversed. We find no error in the rulings of the court on questions of evidence. The record is, in our opinion, free from reversible error and the judgment is affirmed. 'Affirmed.